DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-9, 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/940706 in view of El-Galley et al. (US 2011/0125149) and Ng et al. (US 2017/0304020). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 would be obvious over claim 1 of copending Application No. 17/216997 in view El-Galley et al. (US 2011/0125149) and Ng et al. (US 2017/0304020). El-Galley teaches verifying device status (El-Galley [0077]) and Ng teaches storing information in a remote storage location (Ng [0082]). Although the language of the claims being compared are not identical, they require similar limitations even though they are worded differently. Therefore, the claim is not patentably distinct.
Instant Application 17/216997
Claim 1
Copending Application No. 15/940706 
Claim 1
A cloud-based central medical server comprising:
A cloud based analytics medical system comprising:
at least one processor communicatively coupled to at least one memory unit and a transceiver, wherein the processor is configured to:
at least one processor; at least one memory communicatively coupled to the at least one processor; an input/output interface configured for accessing data from a plurality of surgical hubs, each of the plurality of surgical hubs communicatively coupled to at least one surgical instrument and the at least one processor; and a database residing in the at least one memory and configured to store the data; and wherein the at least one memory is configured to store instructions executable by the at least one processor to:
receive a first plurality of data packets from one or more surgical hubs, wherein the first plurality of data packets comprises metadata that is indicative of data criticality, and wherein the first plurality of data packets correspond to a medical event at a first surgical device;
receive historical critical data from the plurality of surgical hubs during one or more surgical procedures involving a patient on an operating table, wherein the plurality of surgical hubs determine critical data based on screening criteria, wherein the historical critical data comprises aggregate data from one or more surgical instruments related to the at least one surgical instrument used during the one or more surgical procedures; 
analyze the first plurality of data packets to determine a classification status corresponding to the first surgical device, wherein the classification status indicates whether the first plurality of data packets comprises critical data;
employ situational awareness to infer priority of the historical critical data based on contextual cues, wherein the priority determines the level of urgency of response from the cloud based analytics medical system based on factors including severity, unexpectedness, suspiciousness, and security, and employ the situational awareness to determine information related to the one or more surgical procedures from data received from the plurality of surgical hubs;
verify the classification status of the first surgical device;
receive an indication, from a surgical hub among the plurality of surgical hubs involved in a live surgical procedure, that a surgical instrument during the live surgical procedure has reported an alert or operational failure; receive live critical data associated with the alert or operational failure, wherein the live critical data comprises data generated from one or more modular devices paired with the surgical hub; 
prioritize the first plurality of data packets corresponding to the first surgical device, wherein the classification status of the first surgical device has been verified as corresponding to critical data, and wherein the first surgical device is assigned a priority escalation status; 
employ the situational awareness based on an operational characteristic indicated by the live critical data and a comparison with the prioritized historical critical data, to determine a response to the alert or operational failure, and wherein the response comprises considering at least the following options: diagnosing a root cause of a malfunction of the surgical instrument, recommending or executing a corrective action, and tracking the surgical instrument and patient outcome; transmit the response to the alert or operational failure in a broadcast message to the plurality of surgical hubs, wherein at least one of the plurality of surgical hubs is communicably coupled to the surgical instrument; and automatically alter a parameter of the surgical instrument based on the response, wherein the response addresses the malfunction of the surgical instrument, and wherein the response is implemented in real-time or near real time.
store the plurality of data packets in a separate memory location according to the assigned escalation priority status, and wherein the separate memory location is a separate partition in memory from non-critical data.
route the historical critical data to a cloud storage location residing within the at least one memory;

Claims 2, 9, and 16 contain the same or substantially similar limitations as claim 1 of copending Application No. 15/940706, which are also obvious variants in view of the aspects of claim 1 discussed above.
Claim 8 would be obvious over claims 1 of copending Application No. 15/854136, which are also obvious variants in view of the aspects of claim 1 discussed above.
Claim 15 would be obvious over claims 1 of copending Application No. 15/854136, which are also obvious variants in view of the aspects of claim 1 discussed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-7 are drawn to a cloud based medical server, which is within the four statutory categories (i.e. apparatus). Claims 8-14 are drawn to a system, which is within the four statutory categories (i.e. apparatus). Claims 15-21 are drawn to a non-transitory computer readable medium, which is within the four statutory categories (i.e. manufacture).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, independent claim 1 (and substantially similar with independent claim 8, 15) recites: 
A cloud-based central medical server comprising: 
at least one processor communicatively coupled to at least one memory unit and a transceiver, wherein the processor is configured to: 
receive a first plurality of data packets from one or more surgical hubs, wherein the first plurality of data packets comprises metadata that is indicative of data criticality, and wherein the first plurality of data packets correspond to a medical event at a first surgical device; 
analyze the first plurality of data packets to determine a classification status corresponding to the first surgical device, wherein the classification status indicates whether the first plurality of data packets comprises critical data; 
verify the classification status of the first surgical device; 
prioritize the first plurality of data packets corresponding to the first surgical device, wherein the classification status of the first surgical device has been verified as corresponding to critical data, and wherein the first surgical device is assigned a priority escalation status; 
store the plurality of data packets in a separate memory location according to the assigned escalation priority status, and wherein the separate memory location is a separate partition in memory from non-critical data.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions, but for the recitation of generic computer components. For example, but for the cloud-based central medical server, processor communicatively coupled to at least one memory unit and a transceiver, surgical hub, a non-transitory computer readable medium comprising instructions, the limitations of this claim encompass organizing data from a surgery to prioritize critical medical data and determine if urgent action is required. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behaviors or interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, 16-21 reciting particular aspects of prioritizing critical medical data and determining if urgent action is required). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, independent claim 1 (and substantially similar with independent claim 8, 15) recites: 
A cloud-based central medical server comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
at least one processor communicatively coupled to at least one memory unit and a transceiver, wherein the processor is configured to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receive a first plurality of data packets from one or more surgical hubs, wherein the first plurality of data packets comprises metadata that is indicative of data criticality, and wherein the first plurality of data packets correspond to a medical event at a first surgical device; 
analyze the first plurality of data packets to determine a classification status corresponding to the first surgical device, wherein the classification status indicates whether the first plurality of data packets comprises critical data; 
verify the classification status of the first surgical device; 
prioritize the first plurality of data packets corresponding to the first surgical device, wherein the classification status of the first surgical device has been verified as corresponding to critical data, and wherein the first surgical device is assigned a priority escalation status; 
store the plurality of data packets in a separate memory location according to the assigned escalation priority status, and wherein the separate memory location is a separate partition in memory from non-critical data. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the cloud-based central medical server, processor communicatively coupled to at least one memory unit and a transceiver, surgical hub, a non-transitory computer readable medium comprising instructions, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0040], [0096], [0141], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of storing data packets in a separate memory location according to the assigned escalation priority status amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, 16-21 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2-7, 9-14, 16-21 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional elements, other than the abstract idea per se, amount to no more than elements which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the cloud-based central medical server, processor communicatively coupled to at least one memory unit and a transceiver, surgical hub, a non-transitory computer readable medium comprising instructions, e.g., Applicant’s spec describes the computer system with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0040], [0096], [0141]); storing data packets in a separate memory location according to the assigned escalation priority status, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and adding insignificant extra solution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Subject Matter Free of Prior Art
Claims 1-21 are free of prior art. The closest prior art is Piron et al. (US 2016/0015471) in view of El-Galley et al. (US 2011/0125149). The prior art reference, or reasonable combination thereof, could not be found to disclose, or suggest all of the limitations found in the independent claims. The closest prior art is Piron et al. (US 2016/0015471), which teaches a surgical system that has context awareness based on input or feedback. El-Galley et al. (US 2011/0125149) teaches a control system for controlling surgical devices and also looks for error conditions or malfunctions. The references do not teach or suggest, in combination with the other recited limitation, determining a level of priority with the priority being based on criticality indicators such as severity, unexpectedness, and suspiciousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686